TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00237-CV


                               Tanisa Jeffers Bernard, Appellant

                                                 v.

                                  Brian Y. Bernard, Appellee




              FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-18-005899, THE HONORABLE JESSICA MANGRUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On May 17, 2021, appellant Tanisa Jeffers Bernard filed a notice of appeal from

the trial court’s May 3, 2021 Notice and Order of Nonsuit dismissing the case. The Court has

been notified by supplemental clerk’s record that appellant’s motion for new trial has been

granted. The effect of the grant of a motion for new trial is to set aside the original judgment and

reinstate the case on the docket as if it had not been tried. Wilkins v. Methodist Health Care Sys.,

160 S.W.3d 559, 563 (Tex. 2005) (“[W]hen the trial court grants a motion for new trial, the court

essentially wipes the slate clean and starts over.”).      Thus, there is no longer a final and

appealable judgment over which we may exercise jurisdiction. See Lehmann v. Har–Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001).

               After an initial review, the Clerk of this Court sent appellant a letter informing her

that the Court appears to lack jurisdiction over the appeal for the reasons stated above

and requesting a response informing us of any basis that exists for jurisdiction.          To date,
no response has been filed.    Accordingly, we dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a).



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed for Want of Jurisdiction

Filed: October 14, 2021




                                               2